Citation Nr: 1301184	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  10-32 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to January 10, 2007, for depression, not otherwise specified, and post traumatic stress disorder (PTSD) on an accrued benefits basis.


REPRESENTATION

Appellant represented by:	Benjamin D. Schuman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from August 14, 2001, to December 14, 2001, and from June 26, 2004, to November 23, 2005.  He died in May 2008 due to a self-inflicted gunshot wound.  The appellant is the Veteran's widow.  The claim for service connection for depression and PTSD was granted in an August 2008 rating decision, effective from March 28, 2007, at the 10 percent disability level.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which assigned a 50 percent evaluation for PTSD from February 9, 2007, and a 10 percent evaluation prior thereto, on an accrued benefits basis.  Thereafter, in the RO assigned a 50 percent evaluation for PTSD from January 10, 2007, and a 10 percent evaluation prior thereto.  Subsequently, jurisdiction of this case was transferred to the St. Petersburg, Florida, RO.

In September 2012, the appellant testified before the undersigned Veterans Law Judge at a videoconference hearing.  A copy of the transcript is associated with the claims files.

The Board has recharacterized the claim for an earlier effective date as a claim for an increased rating as this more accurately reflects the benefit sought on appeal based on a review of the record.  It is noted that the appellant had timely disagreed with the initial assigned 10 percent rating and perfected an appeal on such.

Lastly, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the appellant's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

Prior to January 10, 2007, the Veteran's service-connected psychiatric disorder more nearly approximated occupational and social impairment with reduced reliability and productivity due to the frequency and severity of his depression and PTSD symptoms; occupational and social impairment with deficiencies in most areas was not shown.


CONCLUSION OF LAW

The criteria for an initial 50 percent evaluation for depression and PTSD, and no more, prior to January 10, 2007, are met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Codes 9434-9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the appellant has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of the claim.  In addition, the evidence currently of record is sufficient to substantiate entitlement to the benefit sought.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012) or 38 C.F.R. § 3.159 (2012).


Entitlement to an Increased Initial Evaluation for Psychiatric Disability

Statements and sworn testimony from the appellant and her attorney reflect that she seeks, on an accrued benefits basis, an initial disability evaluation in excess of 10 percent prior to January 10, 2007, for the Veteran's service-connected psychiatric disability.

As noted in the introduction, the appellant is the Veteran's surviving spouse.  The Veteran died as a consequence of self-inflicted injury related to his service-connected psychiatric disability.

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Depression and PTSD are rated under 38 C.F.R. § 4.130, Diagnostic Code 9434-9411.  The rating criteria provide that a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434-9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the, "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41- 50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co-workers).  Id.  GAF scores between 61 and 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

Analysis

Having carefully reviewed the evidence of record, the Board finds that the evidence of record supports the assignment of a 50 percent evaluation for depression and PTSD prior to January 10, 2007, and no more.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.  The evidence shows that, prior to Januayr 10, 2007, the Veteran's service-connected psychiatric disorder more nearly approximated social and occupational impairment with reduced reliability and productivity due to the frequency and severity of his depression and PTSD symptoms.  There is no basis for a staged rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings"); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).

Service records show that the Veteran was a member of the Army National Guard deployed to Iraq as part of Operation Iraqi Freedom.  On his post deployment health assessment dated in October 2005, the Veteran reported that he had feared being killed during his deployment and that he had experienced nightmares about it or intrusive thoughts about it, and that he tried hard not to think about it or went out of the way to avoid situations that reminded him of it.  The Veteran reported that he had seen wounded or killed civilians.

A private medical record dated in January 2006 reflect that the Veteran had been denied a shift change at work and that Zoloft was discontinued due to adverse symptoms.  A letter from the Veteran's medical provider to his employer, dated in January 2006, reflects a medical request for a shift change to help the Veteran transition from military to civilian life.

A private medical record dated in February 2006 reflects that the Veteran was diagnosed with an acute stress disorder, rule out PTSD.  The Veteran reported that he was easily stressed and frustrated since returning from Iraq, and that his wife reported that he had "changed," being more negative.  The examiner noted that there were signs and symptoms of depression and acute stress.

In May 2006, VA received the Veteran's claim for service connection for psychiatric disability.  Along with his claim, he submitted a letter dated in May 2006 from his private medical care provider, which indicated that the Veteran had been diagnosed with PTSD.

On VA examination in July 2006, the Veteran reported symptoms to include loss of motivation and hopelessness ("I don't see anything in the future..."); difficulty sleeping; increased irritability; low self-esteem; decreased energy; increased anxiety; numbing and avoidance; and decrease interest in activities previously enjoyed; dislike of crowds; outbursts of anger, and increased anxiety.  The Veteran took Ambien and Lunesta with some benefit.  He reported quitting his job at the John Deere company and obtaining work with Papa Johns Pizza, but he reported having continued difficulty interacting with others.  For instance, he was told he was rude to customers and that there were complaints he drove too fast.  The Veteran denied suicidal ideation, but indicated some passive suicidal thoughts in the past 30 days.  Mental status was described as anxious; the Veteran reported that his mood was "disgusted" with his "shit job."  His affect was at times flat.  There was some impairment of immediate recall.  The diagnosis was depression and a Global Assessment of Functioning score for 70 was assigned.  The examiner reported that the Veteran had mild social and occupational impairment.

VA outpatient treatment records dated in January 2007 reflect that the Veteran presented with psychiatric complaints.  He reported that he was depressed and worried that, if he did not seek help, his wife would leave him.  He expressed difficulty getting along with his coworkers; getting angry with his wife and children; and decreased energy and concentration.  Mental status was described as depressed; mood was dysphoric with a blunted and depressed mood, congruent affect.  A GAF score of 55 was assigned and the Veteran was prescribed Mirtazapine for depression.

A post deployment health assessment, Form DD 2900, dated in May 2007, reflects that PTSD symptoms were a major concern that the examiner believed that, after his interview of the Veteran, there was need for further evaluation and follow-up, but no referral was made.  It was noted that the Veteran was currently seeing a provider for PTSD.  His symptoms included nightmares or intrusive thoughts, avoidance of intrusive thoughts or situations reminding him of his deployment, hypervigilance (constantly on guard, watchful, or easily startled); a feeling of numbness or detachedness from others, activities, and surroundings; little interest or pleasure in doing things; and feeling down, depressed, or hopeless.

The appellant testified in September 2012 that the Veteran had been unable to maintain effective work and social relationships since returning from his 2004 deployment to Iraq.  Specifically, it was noted that the Veteran had been employed successfully with the John Deere Company for many years, but that following his return from Iraq in 2005, he had difficulty being around all people and could feel himself becoming angry and upset at work-the Veteran quit this job because he feared that he might get into a fight with his coworkers.  Although the Veteran obtained alternative work, he also had difficulties.  In regards to his social interactions, the appellant noted that the Veteran's disposition had changed since he returned from Iraq, describing him as unable work, irritable, cranky, and "a hateful, angry person most of the time."  She indicated that he could no longer function at church or the grocery store.  She reported that she was afraid to leave the Veteran alone with their children and had installed "safety measures."  She reported that, one time, the Veteran had knocked their 8 or 10 year old into a wall after the child had startled him.  She explained that the family "walked on eggshells around him" and had discovered him following his suicide in their home.

The weight of the evidence supports the claim for a 50 percent disability rating prior to January 10, 2007.  The Board finds that the evidence of record shows that the Veteran developed psychiatric problems following his 2004 deployment to Iraq.  Although no attempt was made to evaluate the Veteran in 2005 in service when the Veteran first reported PTSD-like symptoms, the record sows that the Veteran began mental health care at the urging of his the appellant soon after his release from active duty in November 2005.  PTSD was initially diagnosed in 2006 and the Veteran began treatment for his symptoms.  The record shows that the Veteran worked for the John Deere and Papa Johns Pizza, but he had difficulty establishing and maintaining effective work relationships that caused him to quit his work at John Deere and receive complaints while with Papa Johns.  Additionally, the record shows that the Veteran lived with his wife and children, but he was unable to establish and maintain an effective relationship with them or the community.

Although the frequency and severity of the symptomatology is not medically documented during the applicable time frame, that is the period prior to January 10, 2007, the Board finds the appellant's sworn testimony is competent, credible, and highly probative of the Veteran's disability level to include the frequency and severity of his symptoms.  In this regard, the Board finds that it is more probative than the medical evidence given the appellant had day-to-day interactions with the Veteran, observed his psychiatric difficulties and symptoms, and had been instrumental in his seeking out medical care, having discerned he had serious psychiatric problems that required medical intervention.  Furthermore, the Board finds that, examining the record as a whole, it seems incongruous that the Veteran's symptoms suddenly became so frequent or severe beginning on January 10, 2007, in view of the appellant's testimony coupled with the Veteran's complaints at service separation and the consistent medical history reported by the Veteran prior to his death.

Additionally, the Board finds that report of VA examination dated in July 2006 is inadequate in so far as it does not address the frequency or the severity of the symptoms shown.  When considering an evaluation, the Board is mostly concerned with those symptoms manifesting in the Veteran, not the normal or unremarkable mental status findings.  Therefore, the Board finds that the GAF for 70 assigned at that time has diminished probative value as it appears to have been predicated on the normal findings rather than the frequency or severity of the abnormal findings or symptoms then shown.

Again, the Board assigns greater probative value to the appellant's sworn testimony and medical evidence showing that the Veteran reported at service separation having PTSD-like symptoms.  As the record shows, the Veteran was diagnosed with depression and PTSD soon after his release from active duty and that his symptoms did not improve, but worsened, and culminated in his suicide less than 3 years after his release from active duty.

Additionally, the Board notes that 38 C.F.R. § 4.129 provides, in part, that the rating agency shall assign an evaluation of not less than 50 percent when a mental disorder that develop in service as a result of a stressful event is severe enough to bring about the veteran's release from active military service.  While here the Veteran was not released from active duty due to a mental disorder, the evidence clearly establishes that he had symptoms compatible with PTSD at the time he was released from active duty and he was soon thereafter diagnosed with depression and PTSD, that resulted in occupational and social impairment with reduced reliability and productivity.  Therefore, it seems that the assignment of a 50 percent evaluation for the period prior to January 10, 2007 is further supported by a careful reading of 38 C.F.R. § 4.129.

Accordingly, the Board finds that the claim for a 50 percent rating prior to January 10, 2007, is warranted.  To this extent, the claim is granted.

However, an evaluation in excess of 50 percent prior to January 10, 2007, is not warranted because the evidence of record does not establish the presence of occupational and social impairment with deficiencies in most areas.  Prior to January 10, 2007, the Veteran continued to work and live and cohabitate with his wife and children.  The Veteran demonstrated good judgment with respect to his marital relationship when he agreed to obtain medical care.  Also, the record shows that the Veteran's disturbances of mood were not so severe as to prevent him from working, albeit with significant difficulty, or functioning independently, appropriately, and effectively.  The Veteran was not fired from his job at John Deere, but chose to quit because they would not accommodate a shift change.  The Veteran was thereafter able to obtain pizza delivery work with a pizza chain.  Although the Veteran expressed a dislike of crowds and being around people, he continued to leave home for work and medical appointments, interacting with the world outside his home.  His symptomatology prior to January 10, 2007, does not more nearly approximate the criteria for a higher disability evaluation.  38 C.F.R. § 4.7.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disability are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

Prior to January 10, 2007, a 50 percent initial evaluation for depression and PTSD is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


